          Case 3:20-cr-00057-LRH-WGC Document 26 Filed 04/30/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,                        3:20-CR-057-LRH-WGC

10                  Plaintiff,                      Final Order of Forfeiture

11          v.

12 JEREMY MICHAEL FULTON,

13                  Defendant.

14         The United States District Court for the District of Nevada entered a Preliminary
15 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

16 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Jeremy Michael Fulton

17 to the criminal offense, forfeiting the property set forth in the Memorandum in Support of

18 Plea and the Forfeiture Allegation of the Criminal Indictment and shown by the United

19 States to have the requisite nexus to the offense to which Jeremy Michael Fulton pled guilty.

20 Criminal Indictment, ECF No. 1; Memorandum in Support of Plea, ECF No. 16; Change

21 of Plea, ECF No. 20; Preliminary Order of Forfeiture, ECF No. 22.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         This Court finds the United States published the notice of forfeiture in accordance
27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from February 26, 2021, through March 27, 2021, notifying all potential third
           Case 3:20-cr-00057-LRH-WGC Document 26 Filed 04/30/21 Page 2 of 2



 1   parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

 2   ECF No. 24-1, p. 5.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending regarding the property named herein and

 6   the time has expired for presenting such petitions.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

11   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

12   according to law:

13              1. a Davis Industries, .32 caliber pistol bearing serial number P180877; and

14              2. any and all compatible ammunition

15   (all of which constitutes property).

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

17   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

18   deposit, as well as any income derived as a result of the government’s management of any

19   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

20   disposed of according to law.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record.

23          DATED this
                  _____________________,
                       4th day of May, 2021. 2021.

24

25

26                                                LARRY R. HICKS
                                                  UNITED STATES DISTRICT JUDGE
27

28
                                                      2
